 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD ANTHONY PETERSON,                         No. 2:19-cv-01480 WBS GGH P
12                       Petitioner,
13           v.                                         ORDER AND AMENDED FINDINGS AND
                                                        RECOMMENDATIONS
14    RALPH M. DIAZ,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. §2254. The matter was referred to the United States Magistrate Judge

19   pursuant to 28 U.S.C. §636(b)(1) and Local Rule 302(c). Pending before the court is petitioner’s

20   motion for summary judgment. ECF No. 10.

21          The Federal Rules of Civil Procedure may be applied to habeas proceedings, “to the extent

22   that they are not inconsistent with any statutory provisions or these rules[.]” 28 U.S.C. § 2254,

23   Rule 12. Petitioner has filed a motion for summary judgment, in actuality a motion for entry of

24   default, because petitioner believes respondent violated this court’s order on the filing of a motion

25   or answer by filing an untimely motion. The motion [for default] is not well taken.

26          Petitioner filed his federal habeas petition on July 30, 2019. ECF No. 1. The court directed

27   respondent to file a response within 60 days from the date of its September 10, 2019 order. ECF

28   No. 5. On November 12, 2019, respondent filed a motion to dismiss. ECF No. 9. On November
                                                       1
 1   14, 2019, petitioner filed a motion for summary judgment requesting that the court grant

 2   summary judgment on the pleadings [entry of default] due to respondent’s failure to timely file a

 3   response to the habeas petition. ECF No. 10.

 4           Respondent has filed a motion to dismiss in accordance with the court’s order as

 5   November 11th was a federal holiday, thereby making a filing on November 12th timely.

 6   Accordingly, the court will address the merits of the motion to dismiss upon completion of the

 7   parties’ briefing on the motion.

 8          On the court’s own motion, petitioner will be provided an additional thirty days from the

 9   date of this order to file a response to respondent’s motion to dismiss in the form of an opposition

10   or statement of non-opposition. Respondent’s reply, if any, shall be filed and served within

11   fourteen days thereafter. See ECF No. 5.

12          Accordingly, IT IS HEREBY ORDERED that:

13          1. The December 2, 2019 Findings and Recommendations (ECF No. 14) are withdrawn

14              based on respondent’s objections; and

15          2. The parties shall brief the merits of the motion to dismiss as set forth above;

16          IT IS FURTHER HEREBY RECOMMENDED that the motion for summary judgment

17   (ECF No. 10) be denied.

18          These findings and recommendations are submitted to the United States District Judge

19   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

20   after being served with these findings and recommendations, any party may file written
21   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

22   Findings and Recommendations.” Any response to the objections shall be filed and served within

23   fourteen days after service of the objections. The parties are advised that failure to file objections

24   within the specified time may waive the right to appeal the District Court’s order. Martinez v.

25   Ylst, 951 F.2d 1153 (9th Cir. 1991).

26   Dated: January 13, 2020
                                                 /s/ Gregory G. Hollows
27                                       UNITED STATES MAGISTRATE JUDGE
28
                                                        2
